Citation Nr: 0808558	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-34 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for amyloidosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1944 to August 
1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).

In a September 2006 decision, the Board denied the veteran's 
claim of entitlement to service connection for amyloidosis.  
The veteran subsequently appealed this issue to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate the Board's decision and remand the veteran's claim 
for readjudication.  In a December 2007 Order, the Court 
granted the joint motion, vacated the Board's September 2006 
decision, and remanded this case to the Board for 
readjudication.


FINDINGS OF FACT

1.  Amyloidosis was not shown in service or soon after 
service discharge.

2.  Amyloidosis is not recognized as a presumptive radiogenic 
disease under VA laws and regulations.

3.  Competent evidence has not been presented relating the 
onset of amyloidosis to either service or exposure to 
ionizing radiation in service.


CONCLUSION OF LAW

Amyloidosis was not incurred in, or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.310, 3.311 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
April 2002, after the enactment of the VCAA.

A letter dated in May 2003 provided the veteran with the 
appropriate notice regarding claims of service connection due 
to exposure to ionizing radiation or participation in 
radiation-risk activity.  He was informed of the evidence he 
needed to submit to substantiate such a claim.  The evidence 
also needed to show that there was a relationship between the 
amyloidosis and radiation exposure in service.

A letter dated in December 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Since the veteran's claim is being denied herein, no 
disability rating or effective date will be assigned, and 
there is no prejudice to the veteran in proceeding with this 
claim.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2005, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.  The 
issue of whether an examination is needed is addressed below.


Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans, such as a veteran who was present 
at Hiroshima or Nagasaki during specific periods of time.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, for 
radiation exposed veterans, "radiogenic diseases," such as 
multiple myeloma, may be service connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge was otherwise incurred 
during active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).


Analysis

In this case, the appellant argues that he has amyloidosis 
caused by radiation exposure during active service as a 
member of the American occupation forces in Nagasaki, Japan, 
after the atomic bomb was dropped on that city.

Service personnel records confirm that the appellant served 
in Nagasaki for an undetermined period of time starting in 
September 1945.  Service separation examination is 
essentially normal.  The appellant reports that he was first 
seen for a skin condition in 1971.  Private treatment records 
dated from May 1983 to April 2004 reflect that the appellant 
reported the presence of a non-healing, ulcerating sore on 
his leg in December 1991.  Nodular amyloid was diagnosed.  In 
January 1992, the appellant's private physician noted that 
the "possible cause of this nodule amyloid possibly is 
related to repeat trauma although most cases are related to 
systemic disease such as multiple myeloma."  An October 1993 
treatment note reflects the presence of a left lower 
extremity amyloid "from recurrent trauma."  The appellant 
admitted to not wearing his shin guard and banging his knee 
about 3 times.  In September 1994, the appellant underwent an 
excision of the nodular amyloid from this left lower 
extremity.  Subsequent treatment records show additional 
amyloid tumors of the legs.  A treatment note dated March 
1999 reflects by history that the problem with amyloid tumors 
began in 1992 or 1993.  Treatment records are silent for 
multiple myeloma.

In an August 2003 letter to VA, the appellant's private 
physician stated that he had been treating the appellant for 
over 10 years for amyloid on his legs.  He noted that that he 
did not have the expertise to provide an opinion as to 
whether it is related to radiation exposure from serving in 
Nagasaki.

Initially, the Board notes that amyloidosis is not a 
radiogenic disease, or type of cancer, subject to presumptive 
service connection under the provisions of 38 C.F.R. §§ 
3.309(d) or 3.311(b)(2).  Therefore, presumptive service 
connection based on the radiation laws and regulations is not 
warranted.

Additionally, in weighing the service medical records, 
appellant's statements and treatment records, the Board 
concludes that the preponderance of the evidence is against 
service connection for amyloidosis.  Amyloidosis was first 
shown more than 40 years after service discharge and the 
appellant's private physician noted in his treatment records 
that it was possibly due to repeated trauma and that most 
cases are related to systemic disease such as multiple 
myeloma.  Medical evidence has not been presented relating 
the onset of amyloidosis more than 40 years after service 
discharge to either service or radiation exposure.  The Board 
acknowledges the appellant's belief that his condition is due 
to radiation exposure in Nagasaki.  However, the appellant is 
not competent to provide a medical opinion as to the cause of 
his disorder.  Bostain v. West, 11 Vet. App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also, Routen v. Brown, 10 Vet. App. 183, 196 (19997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim.  An examination or 
opinion is necessary when the record does not contain 
sufficient competent medical evidence to decide the claim, 
but the record (1) contains competent lay or medical evidence 
of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service-connected 
disability.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence 
of continuing symptoms, such as pain or other symptoms 
capable of lay observation.  McLendon, supra; see also Duenas 
v. Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

In this case, the Board has determined that obtaining an 
examination is not necessary.  First, there is no objective 
or subjective evidence of amyloidosis during service.  
Second, there is no allegation of continuity of the disorder 
after separation from service.  Finally, nothing in the 
record causes the Board to doubt the accuracy of the 
diagnosis of amyloidosis.  Stated differently, in regard to 
the need for an examination, the diagnosis of amyloidosis is 
contained in the record and is sufficient to make a decision.

When medical evidence is not adequate, the VA must supplement 
the record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  However, the Board finds 
that a VA examination would merely confirm the presence of a 
diagnosis of amyloidosis, a fact the Board does not dispute.

Although not the subject of the joint motion, the Board also 
finds that we need not obtain an opinion under the criteria 
of the general rules, statutes, McLendon, supra, Duenas, 
supra, or under the specific criteria of 38 C.F.R. § 3.311.  
First, the veteran has submitted nothing to suggest that this 
is a radiation induced disease.  Second, at best, the veteran 
submitted a private medical record in which his physician 
acknowledges that he does not know whether amyloidosis is a 
radiation induced disease.  The fact that the veteran's 
private physician does not know whether the veteran's 
diagnosis is due to radiation does not establish a nexus 
under 38 C.F.R. § 3.311 or 38 U.S.C.A. § 1110, nor does it 
establish presumptive service connection, to include 
radiation presumptions.

Since the veteran's personnel records indicated that he 
served in Nagasaki beginning in September 1945, the Board 
determined that he participated in a "radiation-risk 
activity" pursuant to 38 U.S.C.A. § 1112 (c)(3)(B)(ii).  
Therefore, he is considered a "radiation-exposed veteran."  
38 U.S.C.A. § 1112 (c)(3)(A)(i).  While the Board 
acknowledges the veteran was in Nagasaki at this time, his 
mere presence does not mean he is entitled to presumptive 
service connection under 38 U.S.C.A. § 1112 or consideration 
under 38 C.F.R. § 3.311, since amyloidosis is not a 
presumptive or radiogenic disease, and he has not submitted 
evidence to show it is otherwise attributable to radiation 
exposure.  See 38 C.F.R. § 3.333(b)(4).

Finally, the Board notes that, while the veteran's private 
physician indicates he does not know if the amyloidosis is 
due to radiation, is not qualified to provide an opinion, and 
suggests the veteran obtain such an opinion, the Board is not 
obligated to obtain an opinion on this basis.  As outlined 
above, an examination is not necessary to properly decide 
this claim, and the record is adequate for the Board to 
render a decision.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for amyloidosis is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


